Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”), made this 14th day of May, 2003, by
and between Aerosonic Corporation, a Delaware corporation (the “Company”), and
David A. Baldini (the “Employee”) residing at 595 Glengarry Court, Earlysville,
VA 22936.

 

WHEREAS, the Company wishes to employ the Employee and the Employee wishes to be
employed by the Company on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for these and other valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:

 

  1.   Employment of Employee. On the terms and conditions hereinafter set
forth, the company hereby employs the Employee as President and Chief Executive
Officer and the Employee hereby accepts such employment.

 

  2.   Duration of Employment. Employment of the Employee by the Company
hereunder shall commence at the date of the consummation of the Agreement and
shall be for a period of three years from such date, unless earlier terminated
pursuant to the provisions of paragraph 8 hereof.

 

  3.   Duties of Employee. The Employee shall serve the Company well and
faithfully and shall, at all times, use his best efforts to promote the interest
thereof and during the term of his employment hereunder shall devote his full
business time and energies to the Company and its subsidiaries. The Employee
shall comply with all lawful requests and directions given to him by the Board
of Directors of the Company (the “Directors”) consistent with this position set
forth in paragraph 1 and shall supply the Directors with such information and
reports as the Directors may from time to time reasonably request.

 

  4.   Place of Employment. Except with his consent, the Employee shall not be
required to perform duties which require his principal office or residence be
maintained outside 1212 North Hercules Avenue, Clearwater, FL 33765; provided,
however, that, in the discharge of his responsibilities hereunder, the Employee
agrees to travel on business for reasonable time periods commensurate with his
duties. The Employee shall be reimbursed for such travel in accordance with the
Company’s policy in respect thereof. All other out-of-pocket expenses incurred
in connection with the Employee’s duties under this agreement shall be
reimbursed in accordance with the Company’s policy in respect thereof.

 

  5.   Confidential Information. The Employee shall not disclose the private
affairs of the Company, or any subsidiary or affiliate of the company, to any
person other than such persons as the Directors or Management may direct or for
the Company’s purposes, and shall not use for his own purpose or for any purpose
other than those of the Company, its

 

1



--------------------------------------------------------------------------------

 

subsidiaries or affiliates any information of a confidential nature in relation
to the business of the company or any subsidiary or affiliate of the company
they may have or acquire.

 

  6.   Compensation of Employee. During the term of employment provided for
herein, the Employee shall be paid a minimum annual salary of $183,000.00 in
U.S. dollars, which salary shall be paid to the Employee in equal biweekly
installments in arrears. Any increases in the minimum annual salary will be
recommended by the Compensation Committee and approved by the Board of
Directors.

 

  7.   Benefits and Future Bonuses. During the term of this agreement, Employee
shall be entitled to participate in and shall receive such benefits form the
Company as are afforded comparable executive employees subject to benefit plan
restrictions and Company policy as it may be in effect from time to time. All
bonuses and stock options will be recommended by the Compensation Committee and
approved by the Board of Directors.

 

  8.   Termination of Employment. The Employee’s employment under this agreement
shall terminate upon the death of the Employee and may be terminated by the
Company at its option, by notice in writing to the Employee at least thirty (30)
days prior to said termination, upon the occurrence of any of the following
events:

 

  (a)   the physical or mental disability of the Employee, as defined below;

 

  (b)   the material breach by the Employee of any material provision of this
agreement, which breach (if capable of being cured) is not cured within thirty
(30) days of notice of such breach;

 

  (c)   a good faith determination by the Directors that the Employee has
committed willful misconduct, failure to follow Company policy or a direct and
legal direction from management, or a material breach of generally accepted
industry standards, that materially affects the Company or its public image, or
constitutes a material dereliction of duty; or

 

  (d)   a determination by the Directors that the Employee should be discharged
for any other reason, with or without cause.

 

Upon termination of the Employee’s employment under this Agreement, neither the
Company nor the Employee shall have any further duties or obligations hereunder
except that (I) the Employee shall continue to be bound in all respects by his
obligations concerning confidential information pursuant to paragraph 5 hereof,
(II) upon such termination (i) by reason of death or pursuant to subparagraphs
(a)-(c) of this paragraph 8, the Company shall pay the Employee’s salary
prorated through the date of termination and (ii) upon such termination by
reason of death or physical or mental disability of the Employee, the Company
shall pay the Employee’s bonus, if any, for the twelve-month period in which
such termination occurs (calculated and payable in accordance with paragraph 7
hereof) prorated for the number of days in that year up to the date of death or

 

2



--------------------------------------------------------------------------------

date of termination for physical and mental disability (all payments owing to
the Employee under the immediately preceding clauses (i) and (ii) of this
paragraph 8 shall, in the event of termination by death, be paid to the estate
of the Employee) and (iii) in the event that the Employee is terminated pursuant
to subparagraph (d) of this paragraph 8, the Employee shall continue to be bound
in all respects by his obligation under paragraph 9 hereof for a period of three
(3) years from the date of such termination and the company shall, during the
remainder of the three year term specified in paragraph 2 hereof, continue to
pay the Employee’s salary pursuant to paragraph 6 hereof and provide the
Employee with the benefits and future bonuses provided for pursuant to paragraph
7 hereof so long as the Employee shall not be materially in breach of such
obligation.

 

For purposes of this paragraph 8, the Employee shall be deemed to have suffered
a physical or mental disability if (x) he shall fail because of a perceived
mental or physical disability to perform the services require hereunder to the
reasonable satisfaction of the Directors for a period of three consecutive
months or for a period of six months during any twelve-month period or (y) if a
physician selected by the Company, after examining the Employee, shall determine
that the Employee has suffered a physical or mental disability that will prevent
him from performing the services required hereunder for a period of four
consecutive months or for a period of six months during a twelve-month period.
The Employee may, at his own expense, select another physician to conduct a
further examination of the Employee. In the event that the opinion of the
physician selected by the Employee differs from the opinion of the physician
selected by the Company, then such physicians shall mutually agree upon a third
physician whose opinion shall be binding upon the parties. In the event that it
is finally determined, pursuant to the examination by such third physician, that
the Employee is not suffering such a physical or mental disability, the Employee
shall not be terminated pursuant to the immediately preceding clause (y) of this
paragraph 8.

 

In the event that the employee receives or realizes any amounts in connection
with long-term disability insurance (the premiums for which were paid by the
Company, or any affiliates thereof), those amounts shall be deducted from any
salary payable to the Employee for that period. The Company agrees that it shall
not exercise its right to terminate this agreement as a result of the Employee’s
disability so as to deprive the Employee of any benefits which would otherwise
become payable to the Employee under any disability insurance policy or salary
continuation plan then maintained by the company.

 

  9.   Non-Competition.

 

  (a)   The Employee agrees that from and after the date hereof and ending on
the third anniversary of the termination date of the Employee’s employment
hereunder he will not, directly or indirectly, engage in or be concerned with or
interested in, advise, lend money to, guarantee the debts or obligations of, or
permit his name or any part thereof to be used or employed by, any business
(whether as a proprietor, partner, joint venturer, employer, agent, employee,
consultant, officer, beneficial or record owner (other than as a passive
investor owning less than a 2%

 

3



--------------------------------------------------------------------------------

 

interest in a publicly held company )) which is competitive in any respect with
any of the businesses of the Company and its subsidiaries as conducted as of the
date the Employee’s employment is terminated hereunder or which is, directly or
indirectly, engaged in the design, development, production, marketing or
distribution of products of the nature designed, developed, produced marketed or
distributed by the Company or any of its subsidiaries as of the date of the
Employee’s employment is terminated hereunder. In the event that this agreement
is assigned to any entity other than a subsidiary of the Company, this
non-competition clause shall refer to the businesses of the Company and its
subsidiaries and not those of the assignee as of the date of any such
assignment.

 

  (b)   If any of the foregoing provisions relating to the duration, business or
geographic scope of this covenant shall be held to be more restrictive than
permitted by the law of the jurisdiction in which the Company seeks enforcement
thereof by the final determination of a court of competent jurisdiction, and all
appeals therefrom shall have failed or the time for such appeals shall have
expired, such provision, shall be limited to the extent permitted by law.

 

  (c)   It is agreed that it would be impossible to fully compensate the Company
for damages for breach of the obligations of the Employee hereunder.
Accordingly, the Employee and the Company specifically agree that the company
and any of its affiliates or successors shall be entitled to temporary and
permanent injunctive relief to enforce such obligations and that such relief may
be granted without the necessity of proving actual damages.

 

  10.   Governing Law. This agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida.

 

  11.   Entire Agreement: Waiver. This Agreement constitutes the entire
Agreement between the parties relating to the subject matter hereof and there
are not terms relating to the subject matter hereof other than those contained
in this agreement. No variation hereof shall be deemed valid unless in writing
and signed by the parties hereto and no discharge of the terms hereof shall be
deemed valid unless by full performance by the parties hereto or by writing
signed by the parties hereto. No waiver by either party of any provision or
condition of the Agreement to be performed by the Employee or it shall be deemed
a waiver of similar or dissimilar provisions or conditions at the time or any
prior or subsequent time.

 

  12.   Severability. Each provision of this agreement is intended to be
severable from the others so that if any provision or term hereof is determined
to be illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity of the remaining provisions and terms
hereof.

 

  13.   Assignment. This agreement may not be assigned without prior written
consent of the parties hereto, except that the Company may assign this
agreement: (i) to any of the Company’s divisions, subsidiaries or affiliates or
(ii) upon the Employee’s prior consent,

 

4



--------------------------------------------------------------------------------

 

which consent shall not be unreasonably withheld, to any assignee, licensee or
purchaser of the Company.

 

  14.   Notices. Any notice or other communication given or rendered hereunder
by either party hereto shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, if to the Company, addressed to
the Company at 1212 N. Hercules Avenue, Clearwater, FL 33765, Attention: J.
Mervyn Nabors or his designee, and if to the Employee, addressed to the Employee
at his residence address as set forth above.

 

  15.   Captions. The paragraph captions are inserted only as a matter of
convenience and reference and in no way define, limit or describe the scope of
this agreement or the intent of any provision hereof.

 

  16.   Extension. On each anniversary date of this Agreement, this contract
will automatically renew for an additional three years unless either party is
notified by the other at least 180 days prior to the expiration date.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

Employee:

 

/s/    DAVID A. BALDINI

--------------------------------------------------------------------------------

David A. Baldini

Company:

 

/s/    P. MARK PERKINS

--------------------------------------------------------------------------------

P. Mark Perkins

Executive Vice President, Sales and Marketing

 

/s/    GARY E. COLBERT

--------------------------------------------------------------------------------

Gary E. Colbert

Chief Financial Officer

 

5